Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The amendment and declaration filed 11/17/2020 have been entered.
2.	Claims 23-39 are pending.
	Claims 1-22 have been canceled.
Claims 26-28, 30-31 and 33 are withdrawn from consideration for being drawn to non-elected inventions.
3.	Claims 23-25, 29, 32 and 34-39, including the amino acid sequence of SEQ ID NO: 3 in are examined in the present office action.
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 23-25, 29, 32 and 34-39 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
The claims are drawn to a cultivated Solanum lycopersicum plant comprising a reduced amount, activity or function of AGL11-like protein, or plant cell, tissue or plant part thereof, wherein the AGL11-like protein has at least 95% amino acid sequence identity to SEQ ID NO: 3, wherein said plant produces fruits having an intense phenotype and having an average fresh weight of at least about 120 g, or wherein the plant produces fruits having an average fresh weight of at least about 150g, 200 g, 250 g, 300 g or up to 600 g, or wherein the plant is a F1 hybrid, or seed from which said plant can be grown, or a plant cell, tissue, plant part or fruit of said plant, or wherein the plant comprises the Ol-6 allele.
The office interprets the claims to be drawn to any cultivated Solanum lycopersicum plant having a reduced amount, activity or function of AGL11-like protein no matter how the plant was treated, i.e. chemically treated, genetically treated or physically treated.  This broad interpretation is due to the fact that applicant’s claims do not comprise any active method steps that reflect applicant’s disclosure.  Therefore it is unclear what other characteristics are associated with the multitude of cultivated Solanum lycopersicum plants.
Applicants define “tomato plants” or “cultivated tomato plants” are plants of the Solanum lycopersicum, i.e. varieties, breeding lines or cultivars of the species Solanum lycopersicum, cultivated by human
Applicants define the term “intense phenotype” or “intense fruit phenotype” is the phenotype conferred by the presence of two mutant Solanum lycopersicum intense alleles in the genome, whereby in tomato the homozygous intense alleles (intense/intense) cause the locular intense phenotype of tomato is depicted e.g. in Figure 1.
Applicants disclose the intense fruit phenotype was determined visually in mature fruits by cutting the fruits open and comparing the seed cavities to the fruit cavities of normal fruits of control plants (page 41, paragraph [0238].  A standard reference commercial hybrid Nun 3155 was used (exhibiting an intense phenotype but not ogc) (page 41, paragraph [0239]).  Applicants here disclose the analysis of ogc and intense fruit phenotype and the genetic mapping of causal intense mutation (pages 41-42, paragraphs [0240]-[0242]).  Applicants disclose SEQ ID NO: 3 is the wild type tomato “AGL11-like protein” sequence (page 12, paragraph [0062]).
The Applicants do not identify essential regions of an AGL11-like protein having at least 95% amino acid identity to SEQ ID NO: 3 wherein a reduced amount, activity or function of said protein in a plant cell, tissue or plant part produces fruits having an intense phenotype and having an average fresh weight of at least about 120 g.  In addition, applicants have not describe the multitude of plants that are encompassed by the broad claims given the offices interpretation of the claims as summarized above.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences encoding an “AGL11-like protein” falling within the scope of the claimed genus of polynucleotides that encode a polypeptide having at least 95% amino acid identity to SEQ ID NO: 3 when the amount, activity or function is reduced a plant exhibits an intense fruit phenotype.  Applicants only disclose a protein of SEQ ID NO: 3.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the “AGL11-like protein” exhibiting 95% amino acid identity to SEQ ID NO: 3, it remains unclear what features identify said protein, wherein the protein produces the claimed phenotype when the amount, activity or function is reduced.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function.  Since the genus of said protein has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.  In addition, applicants have not describe the multitude of plants that are encompassed by the broad claims.
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
nd paragraph).  
The office contends applicants claims do not recite a specific active method step and therefore any physical, chemical or genetic modification that creates a tomato fruit having the intense phenotype would inherently comprise a reduced amount, activity or function of AGL11-like protein.  Therefore, the prior art encompasses applicants broadly claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
5.  	Claims 23-25, 29, 32 and 34-39 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,212,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to a Solanum lycopersicum plant comprising a reduced amount, activity or function of AGL11-like protein, or plant cell, tissue or plant part thereof, wherein the AGL11-like protein has at least 95% amino acid sequence identity to SEQ ID NO: 3, wherein said plant produces fruits having an intense phenotype and having an average fresh weight of at least about 120 g, or wherein the plant produces fruits having an average fresh weight of at least about 150g, 200 g, 250 g, 300 g or up to 600 g, or wherein the plant is a F1 Ol-6 allele.	
	The claims of U.S. Patent No. 10,212,898 are drawn to the same invention except for the limitation of “wherein the plant does not have a deletion from nucleotide 1042 to nucleotide 637 upstream of the ATG start codon of SEQ ID NO: 1”.  The office contends the claims of U.S. Patent No. 10,212,898 are a species of the instantly claimed genus.  Given that a species anticipates a genus, the claims of U.S. Patent No. 10,212,898 anticipate and/or make obvious the claims of the instant application.
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
	Applicants contend a terminal disclaimer will be filed upon indication of allowable subject matter (page 7 of Remarks, 1st paragraph).
	The double patenting rejection is maintained.
6.	No claims are allowed.
7.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663